111 U.S. 440
4 S.Ct. 505
28 L.Ed. 474
CORN EXCHANGE NAT. BANKv.SCHEPPERS and others.
April 21, 1884.

N. H. Sharpless and John C. Bullett, for plaintiff in error.
C. E. Morgan, Jr., for defendant in error.
MILLER, J.


1
The plaintiff in error (who was plaintiff below) brought its suit against the defendants on five promissory notes held by the bank, made by the defendants in their partnership name of Scheppers Bros., payable to their own order and indorsed by them in blank. Defendants pleaded nonassumpsit, and, on trial by jury, a verdict and a judgment on it was rendered in favor of defendants. A bill of exceptions was taken, on which arises the only question in the case for our consideration. From this it appears that the notes sued on were the last of several renewals of two notes of $5,000 each, which had been delivered by defendants to the business firm of Benjamin Bullock's Sons, wool brokers, and by them delivered to the bank. No question arises, as these notes were negotiable, that if the bank received them, as it alleges, as collateral security for a debt of Benjamin Bullock's Sons to it, that plaintiff must recover in this action. On the other hand, if the two notes were merely left in the office of the bank for safe-keeping, temporarily, as sworn to by Joseph Bullock, a partner in the firm of Benjamin Bullock's Sons, then plaintiff should not recover. This was the only question finally submitted to the jury.


2
It appears by the bill of exceptions, and it is so stated in the charge of the court to the jury, that the 'testimony of Mr. Bullock and Mr. Schetky (the cashier of the bank) is in direct conflict, and the question involved in the case depends mainly upon the credit which you shall attach to what the one or the other of these witnesses says. The claim and right of the bank as set up rests on a receipt of the notes fro  Joseph Bullock, as collateral security for the $50,000 loan. Joseph Bullock testifies that the bank did not so receive them, while Mr. Schetky testifies that it did; which of these witnesses will you believe?' To aid the jury in the solution of this question, the judge, at three different points in his charge, told them, without qualification, that Mr. Bullock had received these notes of defendants to be used for the purchase of wool for them, and for no other purpose, and that it would have been a breach of faith on his part to use them as security for this loan. 'Is it probable,' he says, 'that Mr. Bullock would voluntarily have made such a disposition of collaterals for a debt already in existence, especially as he would have to break his faith with Scheppers Bros., by misapplying their property to his own use? I do not [he says] suggest that it is or is not probable that he would do this, but simply submit the consideration to you as one that properly arises in passing upon the question involved.' The plaintiff excepted to this part of the charge, not on the ground that if these notes were in the possession of Bullock, with no other right than to use them for the benefit of defendants in purchasing wool, the inference suggested was not justified, but that the court erred in assuming the fact to be that the notes were held by Bullock for that purpose alone. Whether the judge was correct in this assumption is mainly to be ascertained from the written contract between defendants and Bullock's Sons, and the language of certain receipts given by the latter for notes received from Scheppers Bros. The first of these is as follows:


3
'PHILADELPHIA, May 29, 1873.


4
'Benjamin Bullock's Sons, Philadelphia—GENTLEMEN: We wish you      to purchase for us 300,000 pounds of fleece, washed,      tub-washed, and unwashed wool, in Pennsylvania and Ohio, at      first cost, not exceeding 42 and a half cents for washed wool      and 30 cents for unwashed; said wool to be purchased with a      specialty for the combing and delaine qualities. It is      distinctly understood you will charge, in addition to the      above prices, a commission of two cents per pound, which is      the commission you pay your agents. We also agree to pay      freight, drayage, storage, and insurance on same, and allow      you 5 per cent, commission on the actual cost of the above      wool. We will issue our notes from time to time, as you may      require, and at such dates as we can mutually agree on; said      paper to be converted into money for our account at the market rate. We agree, should we desire to sell any portion      of the wool,—that is, clothing,—we will allow you 5 per cent.      commission for selling, grading, and guarantying the sale.


5
[Signed]


6
'SCHEPPERS BROTHERS.


7
'PHILADELPHIA, May 29, 1873.


8
'The above order we accept, and shall endeavor to fill to the      best of our ability.


9
Very truly,


10
'BENJAMIN BULLOCK'S SONS.'


11
Another order, of July the 3d, enlarged the amount of wool to be purchased 500,000 pounds, making 800,000 pounds in all. In the course of this business, and between May 29th and August 1st, inclusive, many notes of defendants were delivered to Bullock's Sons, and by them negotiated. Receipts were given for these notes, which are produced, to the number of six or seven. Some express on their face that the notes are received for wool purchased. Others say on account of wool purchased or to be purchased. One dated June 23d acknowledges the receipt of 20 notes of $5,000 each, amounting to $100,000, the concluding words of which are: 'These notes being issued for our benefit, to be protected by us at maturity. BENJAMIN BULLOCK'S SONS.' It was fully proved that these latter notes were understood to be accommodation paper. The last of these receipts, the one which embraces the two notes in question, reads thus:


12
'Received, Philadelphia, August 1, 1873, of Scheppers      Brothers their 30 promissory notes, each for $5,000, maturing      as follows: 1 January 2-5, 1 January 5-8, 1 January 7-10, 1      Janua y 14-17, 1 January 18-21, 1 January 21-24, 1 January      25-28, 2 January 28-31, 2 February 4-7, 2 February 8-11, 2      February 11-14, 3 February 15-18, 2 February 18-21, 3      February 22-25, 4 February 25-28, aggregating in amount      $150,000, for purchase of wool, or to be protected by us at      maturity.


13
BENJAMIN BULLOCK'S SONS.'


14
We have, then, three classes of receipts given by Bullock's Sons for notes received of Scheppers Bros. during this two months' dealing. One class, the most numerous, expresses that the notes were received for wool purchased or for wool to be purchased, and having reference, no doubt, to the contract on that subject. Another acknowledges the receipt of notes to the amount of $100,000, to be used as accomodation paper, to be protected, at maturity, by Bullock's Sons. The third,—the one which was given for the two notes in question, and twenty-eight others,—which are said to be 'for purchase of wool, or to be protected by us (Bullock's Sons) at maturity.' We do not think, in the light of all the circumstances, and the other receipts, and the admitted fact that Scheppers Bros. had, only a few weeks before, issued them the accommodation notes for $100,000, this receipt can mean anything but this: 'So far as we use these notes for the purchase of wool for Scheppers Bros. they will pay them at maturity, and so far as we may use them for our own benefit, as accommodation paper, they are to be protected by us,' There is no inconsistency in the idea that Scheppers Bros. so trusted them. They had done so to the extent of $100,000. They were still buying wool for them under the contract. Of this large sum of $150,000, Bullock's Sons could be trusted to use some of the notes for their own benefit on their promise to protect the notes so used, while they would probably use some of them, possibly all of them, in purchase of wool under the contract, in which case Scheppers Bros. must pay them as they matured. In no other way can any meaning be given to the alternative words at the close of the receipt, 'or to be protected by us at maturity.'


15
This view is not varied by the oral testimony of two witnesses, who state that the notes in this receipt were given to be used for the purchase of wool, as they understood it, but neither of these is the person who signed the receipt, and neither of them say that there was no permission to use some of the notes for the accommodation of Bullock's Sons. To say they were to be used for purchase of wool is to repeat what the receipt says, and is in accord with it. To deny that some of them might be used for the benefit of Bullock's Sons is to contradict the receipt, and no one does deny it in express terms. If, however, any witness had so sworn who was present when the receipt was signed and the notes were delivered, it was a question for the jury whether his statement or the writing produced was the most credible, and this question the judge took from them by his peremptory instruction, three times repeated, that there was no right in Bullock's Sons to pledge the notes as collateral for their own debt, and to do so was to break faith with Scheppers Bros. For this error, important in the narrow point in issue, the judgment of the circuit court is reversed, and the case remanded for a new trial.